DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2022 was considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 9, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuo et al. (US 2007/0040735 A1.) (“Matsuo”), in light of evidentiary reference Kabir et al. (US 2019/0051591 A1) (with Foreign priority of February 29, 2016 it means that Kabir is a 102(a)(2)) (“Kabir”).
Regarding claim 1, Matsuo teaches at least in figures 2, and 24:
a carrier (23) comprising a first conductive layer (51/93/94) on a first side (side with 51 on it) and a second conductive layer (70) on a second side (side with 70 in it) opposite the first side (side with 51 on it), 
the first conductive layer (51/93/94) comprises a first portion having wire bonding pads (51; see figure 2, where 51 can be connected by wires, thus part of 51 can be considered to comprise wiring bonding pads) configured to electrically connect the package (everything above this, and previously defined) with an external substrate or device (at least 21 in figure 2); 
a semiconductor die flip-chip (90) mounted on the first side of the carrier (23).
Wherein the carrier (23) comprises an electrical ground via (at least one of 65, 75, 51, 93, and/or 94) electrically connecting the semiconductor die (90) and the second conductive layer (70) (where it is inherent that a semiconductor die flip-chip must have power and ground to work. Thus, it would be inherent/obvious that at least one of the vias of at least one of at least one of 65, 75, 51, 93, and/or 94 would transmit ground from the carrier to the semiconductor die flip-chip),
the first conductive layer (51, 93, and/or 94) comprises a second portion ( 51, 93, and/or 94) on the first side of the carrier (side with 51 on it) configured to distribute ground connections from the semiconductor die (this is an intended use of the second portion of the first conductive layer. It is inherent that semiconductor chips need a voltage and ground in order to function. Thus, it would be inherent/obvious that at least one of the at least one of 65, 75, 51, 93, and/or 94 would be ground, one of the at least one of 65, 75, 51, 93, and/or 94 would be a voltage, and another at least one of 65, 75, 51, 93, and/or 94 would be a signal voltage. Thus, this limitation, while being an intended use of a second portion of the first conductive layer would have been inherent.) to an area wider than an area of the semiconductor die (as can be seen in figure 24 carrier 23 contains a plurality of horizontal RDL layers. Any one of these RDL can be used to distribute ground. Elements 93/94, for example, are connected together through an RDL 70 and can be used to distribute ground. Further, the conductive layer 93/70/94 can extend ground to an area wider than the area of the semiconductor die 90), and 
the semiconductor die (90) is positioned at least partially over the second portion (94) of the first conductive layer (51/93/94).

Matsuo does not expressly state:
the carrier comprises a ceramic substrate or a semiconductor substrate.

However, Matsuo calls the carrier 23 a multilayered dielectric substrate. 
One of ordinary skill in the art would also call this an interposer because 23 provides electrical interfacing between the die 43/90 and an external substrate or device 21. 

Kabir teaches at least in figure 1:
That one of ordinary skill in the art would know and understand that an interposer can be made of an insulating substrate, Matsuo’s multilayered dielectric substrate, or some other material composition. ¶ 0012. Further, Kabir teaches that the interposer substrate may be made of a plurality of different semiconductor materials. Id. Some of these materials are Si, GaAs, SiC, etc. Additionally, Kabir teaches that the interposer substrate can also be made out of a ceramic material such as alumina. Therefore, Kabir teaches a plurality of materials that one of ordinary skill in the art would know can be used for the material of Matsuo’s interposer. Thus, Kabir recognizes that in the art the materials of Kabir are suitable for the intended purpose of being Matsuo’s interposer, and the materials described by Kabir are equivalent for said purpose. MPEP 2144.06-07.

Kabir teaches at least in figure 1:
the semiconductor die (9) is positioned at least partially over the second portion of the first conductive layer (.


Regarding claim 3, Matsuo teaches at least in figures 2, and 24:
the vias 75 receive electrical ground from the second conductive layer 70 (¶ 75). 
Regarding claim 4, Matsuo teaches at least in figures 2, and 24:
the first conductive layer 51,93,94 comprises traces 94 electrically connecting the semiconductor die 90 and the wire bonding pads 51 (through vias 65 and trace 60; ¶ 180). 
Regarding claim 5, Matsuo teaches at least in figures 2, and 24:
the semiconductor die 90 is a high frequency radio frequency (RF) die (¶ 8, 178) and the first conductive layer 51 carries RF signals (¶ 183). 
Regarding claim 9, Kabir teaches at least in figure 1:
Wherein the carrier comprise a GaAs substrate (¶ 0012, see claim 1).
Regarding claim 21, Matsuo and Kabir teach:
Wherein the semiconductor substrate (Kabir 11; ¶ 0012) does not include an electronic component or semiconductor device fabricated thereon (Matsuo does not teach that 90 is fabricated, or made, on the interposer. Rather Matuso teaches that 90 is placed on the interposer) other than the semiconductor die (See figure 24 of Matuso which has no other semiconductor dies fabricated thereon).
Regarding claim 22, Matsuo and Kabir teach:
wherein the semiconductor substrate (Kabir 11; ¶ 0012) comprises electronic components and semiconductor device elements (Matsuo 43; Kabir 3/4).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as obvious over Matsuo, in view of Kabir.
Regarding claim 19, Matsuo teaches at least in figures 2, and 24:
 a carrier (23) having an exterior top side (where 51 is located) and an exterior bottom side (where 70 is located) opposite the exterior top side (where 51 is located), 
the carrier (23) comprising a first conductive layer (51/93/94) on the exterior top side (where 51 is located) and a second conductive layer (70) on the exterior bottom side (where 70 is located) opposite the exterior top side (where 51 is located), 
wherein the first conductive layer  (51/93/94) comprises wire bonding pads (51; see figure 2), and a ground distribution portion (It would have been obvious for the same reasons give in claim 1 that at least one of the 51s would distribute ground to the device. Further, it is obvious to one of ordinary skill in the art that figures 2 and 24 represent a 2D cut view of a three dimensional object (see Kabir figure 1).Still further, it is obvious that in order the semiconductor device to work that it needs power and ground. Taken together it would have been obvious to one of ordinary skill in the art that at least one 51 would be used for a ground connection) , and 
the second conductive layer (70) comprises a ground plane (¶ 180 where 70 is a ground plane) having a surface (a surface of 70);
a semiconductor die flip-chip (90) mounted on the top side of the carrier (where 51 is located),
the ground distribution portion (the ground distribution portion includes every electrical plane, wire, layer, etc. which distributes ground to the device) configured to distribute ground connections from the semiconductor die area to an area wider than an area of the semiconductor die (this is obvious. It is obvious because all ground in an electrical system are connected together, and are distributed among all the devices. For example, a common microwave has a ground connection. That ground is distributed to the outlets ground. The outlets ground is distributed to an entire houses ground by means of the circuit breaker panel. The circuit breaker panel ground is distributed to the electrical companies ground by means of the shared common wire at the panel, and to the Earth by means of the at least one (most likely two) eight foot copper rod inserted into the Earth. Therefore, it is obvious that the ground distribution portion of the die would be distributed to a larger area than the area of the semiconductor die); and
an electrical ground via (at least 75) extending through the carrier (23) from the top side to the bottom side (while 75 is not shown extending through the top of the carrier to the bottom of the carrier it is obvious that one of ordinary skill in the art could fabricate the via in the claimed fashion. This is shown in figure 1 of Kabir, where the vias 12 extend through the carrier, or interposer, 11 to connect the wires on the top surface to the solder balls on the bottom surface).

Matsuo does not expressly teach:
the second conductive layer comprises a ground plane having a surface configured to connect to a system board by way of an adhesive; 
the electrical ground via (75) electrically connecting the semiconductor die and the ground plane.

Kabir teaches at least in figure 1:
The interposer (11) is connect to a system board (2) by way of an adhesive (17, where 17 are the adhesive solder balls); 
the electrical ground via electrically connecting the semiconductor die and the ground plane (anyone of the wires/traces 13 can connect, and at least one must connect, to the ground of the chips 3 and 14, and as shown this electrical connection flows through a via to one of the solder balls on the bottom of the chip. Thus, it would have been obvious that one of ordinary kill in the art could have had Matsuo 70 connected by solder to the system board of Matsuo (figure 2 everything from 26 and below).
It would have been obvious to one of ordinary skill in the art that they could have combined the teachings of Kabir with the teachings of Matsuo because Kabir teaches a functionally equivalent means by which to electrically connect semiconductor dies/chips to a main board with the use of an interposer. 

The combination of Kabir and Matsuo teach:
The second conductive layer (Matsuo 70) comprises a ground plane (Matsuo 70 can be a ground plane) having a surface (Matsuo 70 has a surface) configured to coneect to a system board (Matuso 70 can connect by a via Matsuo 75/Kabir 12 through the carrier Matuso 23/Kabir 11 such that Matsuo 75/Kabir 12 connects Matsuso 70 to Matsuo 22) which can connect to a system board (Kabir 7) by means of an adhesive (Kabir 17, where solder balls are the adhesive)
It would have been obvious to one of ordinary skill in the art to connect the ground of Matsuo to the bottom of the device in order to make the ground plane larger, and it could have the added benefit of functioning as a heat sink.
Regarding claim 20, Matsuo does not expressly state:
the carrier comprises a ceramic substrate or a semiconductor substrate.

However, Matsuo calls the carrier 23 a multilayered dielectric substrate. 
One of ordinary skill in the art would also call this an interposer because 23 provides electrical interfacing between the die 43/90 and an external substrate or device 21. 

Kabir teaches at least in figure 1:
That one of ordinary skill in the art would know and understand that an interposer can be made of an insulating substrate, Matsuo’s multilayered dielectric substrate, or some other material composition. ¶ 0012. Further, Kabir teaches that the interposer substrate may be made of a plurality of different semiconductor materials. Id. Some of these materials are Si, GaAs, SiC, etc. Additionally, Kabir teaches that the interposer substrate can also be made out of a ceramic material such as alumina. Therefore, Kabir teaches a plurality of materials that one of ordinary skill in the art would know can be used for the material of Matsuo’s interposer. Thus, Kabir recognizes that in the art the materials of Kabir are suitable for the intended purpose of being Matsuo’s interposer, and the materials described by Kabir are equivalent for said purpose. MPEP 2144.06-07.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, in light of evidentiary reference of Kabir, in view of Tsao et al. US 2016/0148891 (Tsao).
Regarding claim 6, Matsuo teaches:
the claimed invention including a flip-chip high-frequency semiconductor MMIC 90. Matsuo does not explicitly disclose the MMIC is a SOI die.

 However, Tsao discloses high frequency chip package, wherein the chip include a SOI substrate (¶ 24). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Matsuo’s high frequency chip using SOI substrate for improving breakdown as is well-known in the art and as taught by Tsao. 
Regarding claim 7, Matsuo teaches:
bumps 92 between the semiconductor die 90 and the carrier 23. 

Matsuo does not explicitly disclose the bumps are copper pillars. 

However, Tsao discloses (e.g. FIG. 1) conductive bumps 103 between the semiconductor die 102 and carrier 101, wherein the bumps comprises copper pillar and have the advantages of improved electrical and thermal performances (¶ 28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Matsuo’s bumps 92 using copper as is well-known in the art for its lower electrical resistance and high thermal property as taught by Tsao. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo, in light of evidentiary reference Kabir, in view of Chen (US 2018/0019192 A1) (“Chen”).
Regarding claim 8, Matsuo does not teach:
A molding material disposed around the semiconductor die.

    PNG
    media_image1.png
    251
    899
    media_image1.png
    Greyscale

Chen teaches at least in figure 4B, and Examiner’s annotated figure 4B above:
A molding material (molding) disposed around the semiconductor die (40).
It would have been obvious to one of ordinary skill in the art to add the molding material to the device of Matsuo as the molding material would have more securely attached the die to the interposer such that the electrical connections would not break during physical manipulation of the die and interposer or the completed device. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as obvious over Matsuo, in view of Kabir, in light of Schneider et al. (US 5,610,442) (“Schneider”).
Regarding claim 23, Matsuo and Kabir do not teach:
That the adhesive, solder balls, comprise a conductive epoxy.

Schneider teaches at least in figure 6:
That “conductive epoxy may be used in place of the solder balls with equally good results”. Col. 6 at lines 60-62. 
Therefore, Schneider teaches that one of ordinary skill in the art would know, and understand, that conductive epoxy is art recognized as being equivalent for the same purpose as a solder ball, MPEP 2144.06, and that conductive epoxy is art recognized as being suitable for the intended purpose of being used as a functional replacement for solder balls. MPEP 2144.07.

Response to Arguments
Applicant’s arguments, filed July 18, 2022, with respect to the rejection of the claims have been fully considered and are not persuasive.
As an initial matter, Applicant may want to move away from claiming the function of the different elements of the claim. For example, Applicant may want to move away from claiming what is being used as a ground, or what the ground is connected to. This is because the matter of operating the device, i.e. using different elements a ground, does not differentiate an apparatus, e.g. device, claim from the prior art. MPEP 2114(II).
Second, Applicant asserts the prior art’s first conductive layer does not comprise a second portion. This argument is unpersuasive because as shown in the analysis of the claims above there are a plurality of metal elements on the top surface (at least one of 51, 93, 94) which can be considered a second portion and can be used to transmit ground. 
Applicant’s argument that a skilled artesian would not be able to use Matsuo and figure out how to connect ground and distribute it throughout the device lacks merit. One of the first things one of ordinary skill in the art learns is that semiconductor devices need ground (also called 0v) in order to make a semiconductor device work. Applicant’s argument that using vias to distribute ground from the outside 24 to inside of 24 is not taught by Matsuo is equally without merit. One of ordinary skill in the art is not an automaton. KSR, 550 U.S. at 421 (MPEP 2141.C.) They are not going to blindly follow a teaching, and forget what they already known, ground needs to be connected, and they are able to take standard steps, such as connecting ground, as these standard steps a person of ordinary skill in the art would employ in using the teachings of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822